Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/145,760, filed on September 28, 2018, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11, 13, 15, 17, 18, 19 and 20 are rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Grieves et al. (US 20150100537 A1) (hereinafter Grieves).
As per claim 1, Medlock discloses receiving, at the client system, a first query inputted by the first user [FIG. 7 which is a flow chart of a method for processing user text input and generating text predictions, paragraph 147, (Examiner notes that user text input can be interpreted as “a first query inputted”)], wherein the first query comprising one or more n-grams [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153, (Examiner notes that the language model (n-gram) having a number of context/words can be interpreted the query of n-grams)]. However Medlock does not disclose accessing, by the client system, a plurality of ideograms, wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities, and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram; presenting, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user; and receiving, at the client system, a selection of one of the presented ideograms. On the other hand, Grieves discloses accessing, by the client system, a plurality of ideograms, wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43, (Examiner notes that associating words and emoji with possible candidate words to rank the most possible prediction to the inputted text can be interpreted as associating ideograms with tag matching of the n-grams of the query)] and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram [the interpolation function may be configured to account for factors such as the amount of user data available overall (e.g., total count), the count or frequency of individual words/emoji, how recently the words/emoji are used, and so forth, paragraph 92, (Examiner notes that the count or frequency of words/emoji can be interpreted as calculating the frequency of use of an ideogram)]; presenting, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user [the text prediction engine may be configured to analyze emoji as words within the model and generate probabilities and candidate rankings for predictions that include both emoji and words. User-specific emoji use may also be learned by monitoring a user's typing activity to adapt predictions to the user's particular usage of emoji, paragraph 21, (it is understood that monitoring user’s typing activity and using it to predict the user-specific emoji can be interpreted as ranking the ideograms in user selectable order)] and receiving, at the client system, a selection of one of the presented ideograms [FIG. 8 shows generally at 800 an example scenario in which an emoji displayed as a prediction may be employed to access additional emoji predictions and/or emoji options. In this case, the emoji are configured to facilitate navigation of a user interface 126 to browse and select emoji, paragraph 72, (Examiner notes that in Fig. 8, user is provided with the set of emoji to select from)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Medlock and Grieves in order to predict queries having one or 

As per claim 2, Grieves discloses wherein at least one of the one or more n-grams corresponds to an emoticon [Fig. 8, interaction with an emoji offered as a prediction candidate].

As per claim 3, Grieves discloses wherein the first user is a user of an online social network and wherein the frequency of use is determined for a plurality of users of the online social network [Accordingly, the language model 128 may monitor and collect data regarding text and/or emoji entries made by a user of a device. The monitoring and data collection may occur across the device in different interaction scenarios that may involve different applications, people (e.g., contacts or targets), text input mechanisms, and other contextual factors for the interaction, paragraph 31].

As per claim 4, Grieves discloses wherein the frequency of use is determined with respect to the first user [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries, paragraph 43].

As per claim 7, Grieves discloses determining one or more tags that match at least one of the one or more n-grams of the received first query based on natural-language processing of the received first query [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43].

As per claim 11, Grieves discloses wherein the one or more ideograms are ranked in an order further based on one or more attributes of the first user [the text prediction engine may be configured to analyze emoji as words within the model and generate probabilities and candidate rankings for predictions that include both emoji and words. User-specific emoji use may also be learned by monitoring a user's typing activity to adapt predictions to the user's particular usage of emoji, paragraph 21].


As per claim 13, Grieves discloses wherein one or more of the tags matching a particular n-gram are dynamically generated using machine learning based on the frequency of use of the [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43].

As per claim 15, Medlock discloses wherein one or more of the tags matching a particular n-gram are generated based on one or more categories associated with the respective ideogram associated with the particular n-gram [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153].


As per claim 17, Grieves discloses wherein the one or more ideograms are presented on a user interface of a native application associated with an online social network at the client system [Fig. 8, The emoji picker 804 may include an emoji navigation portion 806 to display and enable selection of a plurality of emoji. The emoji picker 804 may also include an emoji category bar 808 that enables selection of various emoji categories, such as time, smileys, food, holidays, and sports categories represented in FIG. 8, paragraph 73].

As per claim 18, Grieves discloses wherein the one or more ideograms are presented on a webpage of an online social network accessed by a browser client of the client system [users are increasingly using emoji in web pages, emails, text messages, and other communications. Emoji as used herein refer to ideograms, smileys, pictographs, emoticons, and other graphic characters/representations that are used in place of textual words or phrases, paragraph 1].

As per claim 19, Medlock discloses receive, at the client system, a first query inputted by the first user [FIG. 7 which is a flow chart of a method for processing user text input and generating text predictions, paragraph 147, (Examiner notes that user text input can be interpreted as “a first query inputted”)], wherein the first query comprising one or more n-grams [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153, (Examiner notes that the language model (n-gram) having a number of context/words can be interpreted the query of n-grams)]. However Medlock does not disclose access, by the client system, a plurality of ideograms, wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities, and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram; present, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43, (Examiner notes that associating words and emoji with possible candidate words to rank the most possible prediction to the inputted text can be interpreted as associating ideograms with tag matching of the n-grams of the query)], and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram [the interpolation function may be configured to account for factors such as the amount of user data available overall (e.g., total count), the count or frequency of individual words/emoji, how recently the words/emoji are used, and so forth, paragraph 92, (Examiner notes that the count or frequency of words/emoji can be interpreted as calculating the frequency of use of an ideogram)]; present, at the client system, one or more of the ideograms, wherein the ideograms [the text prediction engine may be configured to analyze emoji as words within the model and generate probabilities and candidate rankings for predictions that include both emoji and words. User-specific emoji use may also be learned by monitoring a user's typing activity to adapt predictions to the user's particular usage of emoji, paragraph 21, (it is understood that monitoring user’s typing activity and using it to predict the user-specific emoji can be interpreted as ranking the ideograms in user selectable order)]; and receive, at the client system, a selection of one of the presented ideograms [FIG. 8 shows generally at 800 an example scenario in which an emoji displayed as a prediction may be employed to access additional emoji predictions and/or emoji options. In this case, the emoji are configured to facilitate navigation of a user interface 126 to browse and select emoji, paragraph 72, (Examiner notes that in Fig. 8, user is provided with the set of emoji to select from)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Medlock and Grieves in order to predict queries having one or more ideograph ordered in accordance with ranking criteria so the set of ordered predicted queries is conveyed to the search requester.

As per claim 20, Medlock discloses receive, at the client system, a first query inputted by the first user [FIG. 7 which is a flow chart of a method for processing user text input and generating text predictions, paragraph 147, (Examiner notes that user text input can be interpreted as “a first query inputted”)], wherein the first query comprising one or more n-grams [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153, (Examiner notes that the language model (n-gram) having a number of context/words can be interpreted the query of n-grams)]. However Medlock does not disclose access, by the client system, a plurality of ideograms, wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities, and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram; present, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user; and receive, at the client system, a selection of one of the presented ideograms. On the other hand, Grieves discloses access, by the client system, a plurality of ideograms, wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43, (Examiner notes that associating words and emoji with possible candidate words to rank the most possible prediction to the inputted text can be interpreted as associating ideograms with tag matching of the n-grams of the query)], and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram [the interpolation function may be configured to account for factors such as the amount of user data available overall (e.g., total count), the count or frequency of individual words/emoji, how recently the words/emoji are used, and so forth, paragraph 92, (Examiner notes that the count or frequency of words/emoji can be interpreted as calculating the frequency of use of an ideogram)]; present, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user [the text prediction engine may be configured to analyze emoji as words within the model and generate probabilities and candidate rankings for predictions that include both emoji and words. User-specific emoji use may also be learned by monitoring a user's typing activity to adapt predictions to the user's particular usage of emoji, paragraph 21, (it is understood that monitoring user’s typing activity and using it to predict the user-specific emoji can be interpreted as ranking the ideograms in user selectable order)]; and receive, at the client system, a selection of one of the presented ideograms [FIG. 8 shows generally at 800 an example scenario in which an emoji displayed as a prediction may be employed to access additional emoji predictions and/or emoji options. In this case, the emoji are configured to facilitate navigation of a user interface 126 to browse and select emoji, paragraph 72, (Examiner notes that in Fig. 8, user is provided with the set of emoji to select from)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Medlock and Grieves in order to predict queries having one or more ideograph ordered in accordance with ranking criteria so the set of ordered predicted queries is conveyed to the search requester.


Claims 6, 8-9 are rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Grieves et al. (US 20150100537 A1) (hereinafter Grieves) and further in view of Rubinstein et al. (US 20140040244) (hereinafter Rubinstein).
As per claim 6, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the first user is a user of an online social network, and wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them, the nodes comprising: a first node corresponding to the first user; and a plurality of second nodes that each correspond to a second user or a concept associated with the online social network. On the other hand Rubinstein discloses [a user node 202 may correspond to a user of social-networking system 160. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over social-networking system 160. In particular embodiments, when a user registers for an account with social-networking system 160, social-networking system 160 may create a user node 202 corresponding to the user, and store the user node 202 in one or more data stores. Users and user nodes 202 described herein may, where appropriate, refer to registered users and user nodes 202 associated with registered users, paragraph 43]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, 

As per claim 8, the rejection of claim 8 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the first query is broadcast by the first user to one or more second users. On the other hand, Rubinstein discloses wherein the first query is broadcast by the first user to one or more second users [The social-networking system may then send the selected structured query to one or more second users, paragraph 11]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to performing searches for objects within a social-networking environment.

As per claim 9, Rubinstein discloses wherein each of the one or more second users is connected to the first user within a social graph by a threshold degree of separation [Each search result may comprise a reference to a user node 202 or concept node 204 that not connected to the user node 202 corresponding to the querying user, but is connected to one or more other nodes corresponding to first-degree connections of the querying user (or connections within a threshold-degree of separation), paragraph 89].



Claim 14 is rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Grieves et al. (US 20150100537 A1) .
As per claim 14, the rejection of claim 14 is incorporated by the rejection of claim 1 above. However the combination of references cited does not disclose wherein one or more of the tags matching a particular n-gram are generated based on sentiment analysis comprising one or more of: polarity classification; sentiment classification according to a pre-defined set of emotional states; subjectivity identification; objectivity identification; or feature-based sentiment analysis. On the other hand, Dhillon discloses wherein one or more of the tags matching a particular n-gram are generated based on sentiment analysis comprising one or more of: polarity classification; sentiment classification according to a pre-defined set of emotional states; subjectivity identification; objectivity identification; or feature-based sentiment analysis [indexing time application of sentiment algorithm for relationship classification into sentiment categories (sentimentType) like "positive" and "negative" including a category score, paragraph 87]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to providing sentiment analysis using natural language processing to determine sentiment of objects in a corpus.


Allowable Subject Matter
Claims 5, 10, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 5, 10, 12 and 16 is because the prior arts cited do not teach or suggest:

    PNG
    media_image1.png
    186
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    81
    689
    media_image2.png
    Greyscale


wherein the one or more ideograms are ranked in an order further based on their respective calculated misspelling-probabilities, wherein each misspelling-probability indicates that at least one of the one or more n-grams of the received first query corresponds to a different n-gram, wherein the one or more attributes comprise age, gender, cultural background, country of birth, current location, languages spoken, occupation, or any combination thereof; receiving a request at the client system to access one or more restricted ideograms, wherein the first user is not authorized to access the restricted ideograms; and presenting instructions for purchasing access to the one or more restricted ideograms at the client system to the first user.





Conclusion

 (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 11, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167